 



Exhibit 10.1
MONEYGRAM INTERNATIONAL, INC.
MANAGEMENT AND LINE OF BUSINESS INCENTIVE PLAN
As Amended and Restated March 24, 2008
     Section 1. Purpose. The purpose of the Plan is to provide key executives of
the Corporation and its subsidiaries with an incentive to achieve goals as set
forth under the Plan for each Plan Year for the Corporation and/or their
respective line of business and to provide effective management and leadership
to that end. The Plan will provide key executives incentive bonuses based upon
performance measurements determined by the Committee. Awards to Executive
Officers pursuant to the Plan are “Performance Awards” as defined in, and are
granted under and subject to the terms of, the 2005 Omnibus Plan.
     Section 2. Definitions. The following definitions are applicable to the
Plan:
     “2005 Omnibus Plan” shall mean the MoneyGram International, Inc. 2005
Omnibus Incentive Plan, as amended from time to time.
     “Affiliate” shall mean any “Parent Corporation” or “Subsidiary Corporation”
of the Corporation as such terms are defined in Section 425(e) and (f), or the
successor provisions, if any, respectively, of the Code.
     “Board” shall mean the Board of Directors of the Corporation.
     “Change of Control” shall mean any of the following events:

  (a)   An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either: (1) the then outstanding shares of Common Stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); excluding, however the following:

  (A)   any acquisition directly from the Corporation or any entity controlled
by the Corporation other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Corporation or any entity controlled by the Corporation,

  (B)   any acquisition by the Corporation, or any entity controlled by the
Corporation,

  (C)   any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any entity controlled by the
Corporation or





--------------------------------------------------------------------------------



 



  (D)   any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of Section (c) below; or

  (b)   A change in the composition of the Board such that the individuals who,
as of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this Section (b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board, (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or

  (c)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Corporate Transaction”) excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities immediately prior to
such Corporate Transaction (the “Prior Stockholders”) beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of Common
Stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Corporation or other entity resulting from such Corporate Transaction
(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation or any entity controlled by the Corporation, any
employee benefit plan (or related trust) of the Corporation or any entity
controlled by the Corporation or such corporation or other entity resulting from
such Corporate Transaction) will beneficially own, directly or indirectly, 20%
or more of, respectively, the outstanding shares of Common Stock of the
Corporation or other entity resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of the Corporation or
such other entity entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Corporate Transaction and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; and further excluding any disposition of all or
substantially all of the assets of the Corporation pursuant to a spin-off,
split-up or similar transaction (a





--------------------------------------------------------------------------------



 



      “Spin-off”) if, immediately following the Spin-off, the Prior Stockholders
beneficially own, directly or indirectly, more than 80% of the outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
both entities resulting from such transaction, in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, respectively; provided, that if another Corporate Transaction
involving the Corporation occurs in connection with or following a Spin-off,
such Corporate Transaction shall be analyzed separately for purposes of
determining whether a Change of Control has occurred;

  (d)   The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

     “Code” shall mean the Internal Revenue Code of 1986, as amended, or its
successor general income tax law of the United States.
     “Committee” shall mean the Human Resources Committee of the Board or any
successor committee of the Board designated by the Board to administer the Plan.
Each member of the Committee shall be an “outside director” within the meaning
of Section 162(m) of the Code.
     “Common Stock” shall mean the common stock, par value $.01 per share, of
the Corporation.
     “Company” shall mean each line of business or corporate group listed below:

      Global Funds Transfer
Payment Systems
MoneyGram International, Inc. Corporate Staff

The Corporation may, by action of the Board or the Committee, add or remove
lines of business or corporate groups included in the definition of “Company”
from time to time.
     “Corporation” shall mean MoneyGram International, Inc., a Delaware
corporation, or any successor corporation.
     “Disability” shall mean a medically determinable physical or mental
impairment which: (i) renders the individual incapable of performing the
essential functions of his or her job responsibilities at the Corporation or its
Affiliates and incapable of holding any job at the Corporation or its Affiliates
which qualifies him or her for participation in the Plan, (ii) can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, and (iii) is evidenced by a certification to this
effect by a doctor of medicine approved by the Corporation.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Executive Officers” shall have the meaning set forth in Section 16(b) of
the Exchange Act.





--------------------------------------------------------------------------------



 



     “Participant” shall mean any employee of the Corporation or any of its
Affiliates who is selected for participation in the Plan pursuant to Section 3.
     “Performance Goal” shall have the meaning given that term in the 2005
Omnibus Plan.
     “Plan” shall mean this Amended and Restated MoneyGram International, Inc.
Management and Line of Business Incentive Plan, as may be further amended from
time to time.
     “Plan Year” shall mean a calendar year.
     “Retirement” shall mean a Participant’s voluntary termination of employment
upon attaining age 55 or older and completion of at least ten (10) years of
service with the Corporation or its Affiliates.
     Section 3. Participant Eligibility. The Committee will select the Executive
Officers who shall be Participants for any Plan Year no later than 90 days after
the beginning of the Plan Year. Other personnel will become Participants if and
as selected by the President and Chief Executive Officer of the Corporation.
Individuals not qualifying under the criteria established for the Plan Year who
were included in the previous Plan Year will be grandfathered (continue as
qualified Participants until retirement, reassignment, or termination of
employment) if designated and approved by the President and Chief Executive
Officer of the Corporation.
     Section 4. Annual Funding Limit and Awards for Executive Officers. A
funding limit for each Plan Year, based on the achievement of one or more
Performance Goals, shall be established by the Committee for each Executive
Officer no later than 90 days after the beginning of the Plan Year; provided
that the funding limit for any Executive Officer may not exceed the limit on
Performance Awards under the 2005 Omnibus Plan. Awards paid under this Plan to
any Executive Officer for any Plan Year shall not exceed the funding limit for
such Executive Officer. However, the Committee may in its discretion determine
that the award paid under this Plan to any Executive Officer shall be less than
the funding limit for such Executive Officer, based on the level of achievement
of one or more Performance Goals established for such Executive Officer or any
other factor deemed relevant by the Committee in its sole discretion; provided
that any Performance Goals established pursuant to this sentence need not be
established, and any other determination by the Committee pursuant to this
sentence need not be made, within 90 days after the beginning of the Plan Year.
     Section 5. Awards for Other Participants. Participants who are not
Executive Officers may earn awards based on the level of achievement of one or
more Performance Goals established for such Participants or any other factor
deemed relevant by the Committee in its sole discretion.
     Section 6. Repayment Provisions.

  (a)   Non-Compete. Unless a Change of Control shall have occurred after the
date hereof:

  (1)   In order to better protect the goodwill of the Corporation and its
Affiliates and to prevent the disclosure of the Corporation’s or its Affiliates’
trade secrets and confidential information and thereby help ensure the long-term
success of their respective





--------------------------------------------------------------------------------



 



      businesses, each Participant in the Plan, without prior written consent of
the Corporation, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five percent of any enterprise or otherwise, for
a period of two years following the date of such Participant’s termination of
employment with the Corporation or any of its Affiliates, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to such Participant,
as a consequence of such Participant’s employment with the Corporation or one of
its Affiliates, to be in development):

  (A)   with respect to which such Participant’s work has been directly
concerned at any time during the two years preceding termination of employment
with the Corporation or one of its Affiliates, or

  (B)   with respect to which during that period of time such Participant, as a
consequence of Participant’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Corporation or its
Affiliates.

  (2)   For purposes of the provisions of Section 6(a), it shall be conclusively
presumed that a Participant in the Plan has knowledge of information he or she
was directly exposed to through actual receipt or review of memos or documents
containing such information, or through actual attendance at meetings at which
such information was discussed or disclosed.

  (3)   If, at any time within two years following the date of a Participant’s
termination of employment with the Corporation or any of its Affiliates, such
Participant engages in any conduct agreed to be avoided in accordance with
Section 6(a), then all bonuses paid under the Plan to such Participant during
the last 12 months of employment shall be returned or otherwise repaid by such
Participant to the Corporation. Participants in the Plan consent to the
deduction from any amounts the Corporation or any of its Affiliates owes to such
Participants to the extent of the amounts such Participants owe the Corporation
hereunder.

  (b)   Misconduct. Unless a Change of Control shall have occurred after the
date hereof, all bonuses paid for the 2003 Plan Year and thereafter under the
Plan to any Participant shall be returned or otherwise repaid by such
Participant to the Corporation if the Corporation reasonably determines that
during a Participant’s employment with the Corporation or any of its Affiliates:

  (A)   such Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Corporation or any of its
Affiliates or misconduct which represents a material violation of any code of
ethics of the Corporation applicable to such Participant or of the compliance
program or similar program of the Corporation; or





--------------------------------------------------------------------------------



 



  (B)   such Participant was aware of and failed to report, as required by any
code of ethics of the Corporation applicable to such Participant or by the
Always Honest compliance program or similar program of the Corporation,
misconduct that causes a misstatement of the financial statements of the
Corporation or any of its Affiliates or misconduct which represents a material
violation of any code of ethics of the Corporation applicable to such
Participant or of the Always Honest compliance program or similar program of the
Corporation.

         Participants in the Plan consent to the deduction from any amounts the
Corporation or any of its Affiliates owes to such Participants to the extent of
the amounts such Participants owe the Corporation hereunder.

  (c)   Acts Contrary to the Corporation. Unless a Change of Control shall have
occurred after the date hereof, if the Corporation reasonably determines that at
any time within two years after the award of any bonus under the Plan to a
Participant that such Participant has acted significantly contrary to the best
interests of the Corporation, including, but not limited to, any direct or
indirect intentional disparagement of the Corporation, then any bonus paid under
the Plan to such Participant during the prior two-year period shall be returned
or otherwise repaid by the Participant to the Corporation. Participants in the
Plan consent to the deduction from any amounts the Corporation or any of its
Affiliates owes to such Participants to the extent of the amounts such
Participants owe the Corporation hereunder.

  (d)   Reasonable Determination. The Corporation’s reasonable determination
required under Sections 6(b) and 6(c) shall be made by the Committee, in the
case of Executive Officers of the Corporation, and by the President and Chief
Executive Officer and General Counsel of the Corporation, in the case of all
other personnel.

     Section 7. Special Achievement Awards. Special bonuses of up to 15% of base
salary for exceptional performance to employees (primarily exempt employees) who
are not Participants in the Plan, including newly hired employees, may be
recommended at the discretion of the Chief Executive Officer to the Committee.
     Section 8. Approval and Distribution. The individual incentive bonus
amounts and the terms of payment thereof will be fixed following the close of
the Plan Year by the Committee, with such de minimis, administrative changes not
to exceed $100,000 in the aggregate per year, as the President and Chief
Executive Officer may approve for amounts paid to participants who are not
Executive Officers of the Corporation. All amounts payable to Participants under
the Plan shall be paid following Committee approval within 75 days following the
close of the Plan Year. The Committee shall certify in writing that the
Performance Goals for each Participant have been met prior to payment of bonus
awards to the extent required by Section 162(m) of the Code.





--------------------------------------------------------------------------------



 



     Section 9. Compensation Advisory Committee. The Compensation Advisory
Committee is appointed by the President and Chief Executive Officer of the
Corporation to assist the Committee in the implementation and administration of
the Plan. The Compensation Advisory Committee shall propose administrative
guidelines to the Committee to govern interpretations of the Plan and to resolve
ambiguities, if any, but the Compensation Advisory Committee will not have the
power to terminate, alter, amend, or modify the Plan or any actions hereunder in
any way at any time.
     Section 10. Special Compensation Status. All bonuses paid under the Plan
shall be deemed to be special compensation and, therefore, unless otherwise
provided for in another plan or agreement, will not be included in determining
the earnings of the recipients for the purposes of any pension, group insurance
or other plan or agreement of the Corporation. Participants in the Plan shall
not be eligible for any contractual or other short-term (sales, productivity,
etc.) incentive plan except in those cases where participation is weighted
between the Plan and any such other short-term incentive plan.
     Section 11. Deferrals. Amounts awarded under this Plan may be deferred
pursuant to the MoneyGram International, Inc. Deferred Compensation Plan (the
“Deferred Compensation Plan”). The Board may, in its sole discretion, elect to
amend, terminate or freeze the Deferred Compensation Plan or other plans at some
point in the future.
     Section 12. Plan Termination. The Plan shall continue in effect until such
time as it may be canceled or otherwise terminated by action of the Board and
will not become effective with respect to any Company unless and until the Board
or the Committee adopts a specific plan for such Company. The Board may
terminate, amend, alter, or modify the Plan at any time and from time to time.
Participation in the Plan for any Plan Year shall not create any right to
participate in the Plan for any subsequent Plan Year.
     Section 13. Employee Rights. No Participant in the Plan shall be deemed to
have a right to any part or share of the Plan, except as provided in Section 14.
The Plan does not create for any employee or Participant any right to be
retained in service by the Corporation or any of its Affiliates, nor affect the
right of the Corporation or any of its Affiliates to discharge any employee or
Participant from employment. Except as provided for in administrative guidelines
and as otherwise provided in this Plan, a Participant who is not an employee of
the Corporation or one of its Affiliates on the date awards under this Plan are
paid will not receive such an award.
     Section 14. Effect of Change of Control. Notwithstanding anything to the
contrary in the Plan, in the event of a Change of Control each Participant in
the Plan shall be entitled to a pro rata bonus award calculated on the basis of
achievement of Performance Goals through the date of the Change of Control.
     Section 15. Effect of Retirement, Death and Disability. Notwithstanding
anything to the contrary in the Plan, in the event of a Participant’s
termination of employment during a Plan Year due to Retirement, death or
Disability, the Participant shall be eligible to receive a bonus award if bonus
awards are paid by the Corporation, the amount of which shall be prorated for
the period of time from the first day on which the Participant is eligible to
participate in the Plan for the applicable Plan Year to the date of Retirement
or termination of employment due to





--------------------------------------------------------------------------------



 



death or Disability, as the case may be. Any bonus award paid pursuant to this
Section shall be paid at the time all other bonus awards are paid. A deceased
Participant’s bonus award shall be payable to the beneficiary or beneficiaries
designated by the Participant on forms furnished and filed with the Corporation.
In the absence of a designation or if such designation fails, such benefit shall
be payable in accordance with the rules for beneficiaries under the MoneyGram
International, Inc. 401(k) Plan.
     Section 16. Relationship to 2005 Omnibus Plan. Bonus awards made under the
Plan will be subject to and governed by the 2005 Omnibus Plan.
     Section 17. Effective Date. The Plan was originally effective June 30,
2004. The latest amendment and restatement of the Plan shall be effective
March 24, 2008.
ADOPTED: JUNE 30, 2004
AMENDED: FEBRUARY 17, 2005
AMENDED NOVEMBER 17, 2005
AMENDED AND RESTATED: FEBRUARY 15, 2007
AMENDED AND RESTATED MAY 9, 2007
AMENDED AND RESTATED MARCH 24, 2008

